Dillon, P. J., and Schnepp, J. (dissenting).
The purpose of the Uniform Foreign Country Money-Judgments Recognition Act (CPLR art 53) is “to make uniform the law of those states which enact” it and thus to establish uniformity among the several States in the recognition of such judgments (CPLR 5308). Such uniformity is achieved, of course, where jurisdiction is premised upon the provisions of CPLR 5305 (subd [a]). Given the variety of the bases upon which jurisdiction is asserted by sister States, however, the approach taken here by the majority, if adopted by all the States, would result in a lack of uniformity which the act seeks to avoid. It is for that reason that the discretionary power given the courts to recognize “other bases of jurisdiction” (CPLR 5305, subd [b]) should be cautiously exercised and the internal law of a State should not always determine the jurisdictional predicate for recognition of a foreign judgment. This judgment need not be recognized under the provisions of article 53 and we disagr'ee that it should be recognized “by parity of reasoning” pursuant to CPLR 302 (subd [a], par 4). That section permits our courts to exercise personal jurisdiction over a nondomiciliary who “owns, uses or possesses any real property situated within the state.” Althoúgh it is true that this action arose from defendant’s presence in certain premises in England, that should not end the inquiry. While we would agree that cases arising out of the ownership or the right to possession of English real estate should be decided in English courts, we cannot adopt the majority’s conclusion that plaintiffs’ allegations, which were pleaded in the alternative, i.e., that defendant orally agreed to pay either all or one third of the rent and other charges, must blindly be accepted as establishing the jurisdictional basis for recognition of the judgment. “Jurisdiction is grounded on the relationship existing between the defendant and the realty out of which the cause of action arose at the time the cause of action arose” (Tebedo v Nye, 45 Misc 2d 222, 223). It is the absence of such a relationship that defendant puts in issue in asserting that he had no agreement with plaintiff and that he was but an intermittent guest of a tenant in plaintiffs’ premises. His assertions are supported by the tenant whose affidavit appears in the record. While the words “uses or possesses” are not defined in the statute, it is noted by one commentator that Pennsylvania has long had a statute similar to CPLR 302 (see McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C302:25, p 93). A case decided in that jurisdiction provides the following analysis with which we agree: “It is not every use that will justify the city in proceeding under the act. The use of property by a trespasser, being without right, would not do so; nor would its use as a permissive crossing, since the users would have no interest in the property. The same can be said of certain kinds of easements, such as the right of a telephone company to maintain its poles on the property. And so of guests, invitees, and licensees. None of these ‘possesses’ the property, with right to do so. ‘Use’ must stem from some form or rightful possession, which contemplates some of the perquisites of ownership or control, even if temporary.” (Dubin v City of Philadelphia, 34 Pa D & C 61, 70-71.) The only evidentiary showing addressed to the jurisdictional issue as *952framed by the majority was made here by defendant. We thus conclude that summary judgment was properly denied. (Appeal from order of Supreme Court, Erie County, Marshall, J. — summary judgment in lieu of complaint.) Present — Dillon, P. J., Simons, Doerr, Moule and Schnepp, JJ.